Bowles, Justice.
This is an appeal by the former husband from a judgment entered by the trial court sitting without a jury, which granted the former wife a divorce on grounds of adultery and awarded her $150 per month for three years as permanent alimony.
The sole question presented on this appeal is the alleged excessiveness of the permanent alimony award. We have reviewed the record and transcript of the hearing in this case and find that the trial court did not abuse its discretion in making the challenged award. Nave v. Nave, 240 Ga. 599 (242 SE2d 93) (1978); Harris v. Harris, 240 Ga. 551 (242 SE2d 54) (1978); Rea v. Rea, 237 Ga. 50 (226 SE2d 589) (1976).

Judgment affirmed.


All the Justices concur.